DENNIS, Justice,
concurring.
The plaintiff admitted the lack of falsity in Lynch’s article. The defendants’ motion for summary judgment should have been granted based on that admission. The other evidence, including the Ross affidavit indicating malice on Lynch’s part, is irrelevant. Truth is a threshold inquiry beyond which the trial court and this court should not have gone in a case involving a public official and public affairs.
If upon a lawful occasion for making a publication, he has published the truth, and no more, there is no sound principle which can make him liable, even if he was actuated by express malice. If there is a lawful occasion — a legal right to make a publication — and the matter true, the end is justifiable, and that, in such case, must be sufficient.
Garrison v. State of Louisiana, 379 U.S. 64, 73, 85 S.Ct. 209, 215, 13 L.Ed.2d 125 (1964).